Case 20-10804-amc        Doc 62    Filed 11/02/20 Entered 11/02/20 14:18:20          Desc Main
                                   Document     Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   IN RE:                                         :
                                                  :
            Daniel J. Lewis                       :      Case No.: 20-10804-amc
                                                  :
            Debtor                                :      Chapter 13

                              MOTION TO DETERMINE VALUE

         1. Movant is the Debtor in the above-captioned case. And now, comes the
   movant, by and through their counsel, Brad J. Sadek, and moves as follows:

          2. Respondent is CarMax Auto Finance dba CarMax Business Services, with an
   address where notices are to be sent at 225 Chastain Meadows Court, Suite 210,
   Kennesaw, GA 30144.

          3. This is a motion to seek a determination of Respondent's secured claim for a
   (2012 Mercedes-Benz E550 VIN: WDDKJ7DB4CF150517) ("Vehicle"). The vehicle
   was purchased on March 8, 2017. The vehicle has approximately 55,000 miles and is in
   poor condition.

         4. Creditor filed an Amended Proof of claim on March 10, 2020 alleging that the
   amount of the claim as of the date of filing was $17,682.43. See Proof of Claim Exhibit
   "A."

          5. However, Debtor contends that the value of the Vehicle is not more than
   $11,585.00 not including any interest. The condition of the vehicle currently impacts this
   value as well. A copy of the Kelley Blue Book value is attached hereto as Exhibit "B."

            6. Debtor further requests the interest rate be reduced to 4.25%.

           7. Movant requests that the interest be modified to 4.25%. This interest rate is
   equal to the "prime plus rate" as required by Till V. SCS Credit Corp., 124 S.CT. 951
   (2004).

          WHEREFORE, movant moves that this Honorable Court enter an order
   disallowing the Proof of Claim as filed by Respondent, and enter and Order consistent
   with the Movant's proposed Order to protect movant's right to a fresh start.
Case 20-10804-amc    Doc 62   Filed 11/02/20 Entered 11/02/20 14:18:20    Desc Main
                              Document     Page 2 of 2




   Dated: November 2, 2020                     /s/Brad J. Sadek, Esq
                                               Brad J. Sadek, Esq.
                                               Attorney for Debtor
                                               Sadek and Cooper
                                               1315 Walnut Street, #502
                                               Philadelphia, PA 19107
                                               215-545-0008
